Citation Nr: 1220756	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from March 1948 to December 1948 and from January 1953 to April 1972, to include service in the Republic of Vietnam, and his decorations include the Bronze Star Medal and the Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, May 2008 and May 2009 rating decisions of the Montgomery, Alabama, VA Regional Office (RO).  

The Board notes that a February 2009 rating decision reflects that service connection for diabetes mellitus type II was granted and an August 2011 rating decision shows service connection for coronary artery disease was granted, which constitutes a complete grant of the benefits sought in regard to those issues.  

In April 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

The issue of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for left upper extremity neuropathy, as well as entitlement to service connection for peripheral neuropathy of the left lower extremity and hypertension being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is competent, probative evidence that bilateral hearing loss is attributable to noise exposure during service.  

2.  There is competent, credible evidence of tinnitus related to noise exposure during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal in regard to these issues, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Initially, the Board notes that the Veteran had two periods of active service.  His DD Form 214 shows his military occupational specialty (MOS) was Aircraft Maintenance Supervisor and service personnel records reflect Campaigns to include the Vietnam CounterOffensive Phase II, Phase III and Phase IV, as well as TET 69.  

The Veteran testified to having had noise exposure during service, to include in association with turbine engines on a daily basis, as well as exposure from mortar and rocket attacks during service in Vietnam.  In support of his contentions is a May 2012 private audiologic evaluation report reflecting a diagnosis of bilateral high frequency hearing loss with discrimination ability noted to be 80 percent correct on the right and 70 percent correct on the left.  A history of excessive noise exposure during service and reported tinnitus with an onset shortly after separation were noted, and the opinion provided is that the Veteran's hearing loss is at least as likely as not caused by or the result of noise exposure during service.  

The Board notes that while a May 2007 VA opinion, based on a claims folder review, is to the effect that the Veteran's hearing loss is less than likely related to in-service noise exposure, the basis for the opinion is a finding of normal hearing at separation from both periods of service, as well as a noted lack of any frequency specific testing during the initial year after separation.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  In addition, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The improper reliance on the absence of documented hearing loss at separation and a lack of corroborating medical evidence in determining there is no nexus between the Veteran's current disabilities and service as reflected in not only the May 2007 opinion but also in the January 2007 VA examination report in regard to tinnitus, without addressing the competent evidence of continuity of symptomatology, diminishes the probative value of the opinions.  

The Board accepts that the Veteran had excessive noise exposure during service, based not only on his MOS but also on his credible testimony and finds that his report both as to onset of hearing loss and tinnitus and continuity of symptoms after separation to the present, to be competent and credible.  The evidence is in at least equipoise, and thus, resolving all doubt in his favor, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

REMAND

The Veteran seeks to reopen the claims of entitlement to service connection for left upper extremity neuropathy, peripheral neuropathy of the left lower extremity and the left upper extremity, hypertension, to include as secondary to service-connected disability.  The Board notes that an August 2011 rating decision reflects service connection for coronary artery disease was granted and that the Veteran's other service-connected disabilities are type II diabetes mellitus and degenerative arthritis of the lumbar spine, as well as bilateral hearing loss and tinnitus for which service connection has been granted, as reflected above.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is shown to be proximately due to or aggravated by a service-connected disease or injury.  The Board notes that while an opinion to the effect that it is not at least as likely as not that hypertension and peripheral neuropathy are related to service-connected diabetes mellitus was obtained in September 2008, the Board finds that the examination was inadequate because the examiner essentially opined that the Veteran's peripheral neuropathy was not related to his service-connected diabetes mellitus because of the onset of the peripheral neuropathy symptoms prior to the diabetes diagnosis.  Further, the examiner did not discuss the impression offered in a June 2007 statement by Dr. Peter A. Veneziano, a private physician.  As such, the Board finds that additional development is necessary.  

In addition, a May 2008 rating decision reflects that service connection was denied for diabetes mellitus, as well as for peripheral neuropathy of the left arm and peripheral neuropathy of the right arm, claimed as secondary to diabetes mellitus.  In February 2009, service connection for diabetes mellitus was granted and a deferred February 2009 rating decision notes that because service connection for diabetes mellitus was granted, the claims of entitlement to secondary conditions were to be reconsidered.  While a May 2009 rating decision reflects reconsideration of entitlement to service connection for peripheral neuropathy of the left arm, there is no indication that the AOJ has reconsidered entitlement to service connection for peripheral neuropathy of the right arm.  

Since the claims file is being returned it should be updated to include any additional, pertinent treatment records the Veteran identifies.  See 38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After securing the proper authorization, attempt to obtain and associate with the claims folder all treatment records identified by the Veteran since April 2012.  

2.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran the appropriate VA examination(s) to determine the nature, onset and etiology of any peripheral neuropathy of the left lower extremity, peripheral neuropathy of the left upper extremity and hypertension, found to be present, including a determination as to whether peripheral neuropathy of the left lower extremity, left upper extremity, right upper extremity or hypertension is causally connected to service or any of his service-connected disabilities.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner must state whether it is at least as likely as not that any peripheral neuropathy found to be present is a manifestation of the diabetic process.  

The examiner must also state whether it is at least as likely as not that any peripheral neuropathy and/or hypertension found to be present developed within one year of the Veteran's discharge from active duty.

The examiner must also opine as to whether it is at least as likely as not that any peripheral neuropathy and/or hypertension found to be present was caused or aggravated by the Veteran's diabetes mellitus and/or coronary artery disease, both alone and in combination.

In offering the impressions regarding the conditions, the examiner must acknowledge and discuss the Veteran's lay report regarding the nature and onset of the conditions and the impression in a June 2007 statement by Dr. Peter A. Veneziano.  

A complete rationale for all opinions expressed should be set forth in a legible report. 

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


